Title: James Fishback to Thomas Jefferson, 5 June 1809
From: Fishback, James
To: Jefferson, Thomas


          Dr Sir Lexington (Ky) June 5th 1809
           Your name has become so familiar to the people of these United States, & been so long associated with whatever is of interest to society I have ventured to send you a Pamphlet of my production—.
          The question which it professes to investigate may appear at first sight may to be too stale, & hackneyed to merit serious regard.
          The plan of the enquiry as far as I know is new, & may suggest some thoughts not before excited—Although imperfect in the composition I have taken the liberty of sending you one with a hope of avoiding the imputation of impertenance or unmeaning obtrusion—Be assured Sir that the high veneration I feel for your Character can never permit me knowingly to be justly chargeable of with a want of respectfulness in my conduct towards you—It was by your patriotic efforts that religious freedom was atchieved some of the fruits of which I now present you with—
          In your dignified retirement from the theatre of public life, followed by the sentimental voice of millions of your Fellow Citizens in greatful acknowledgments for a life employed in rendering to your Country the most important services, & breathing aspirations for the happiness of the remnant of your days; I have thought it not incompatible with your philosophic & philanthropic mind to solicit a reading of my little piece, & a communication of your judgment upon the conclusiveness of the reasoning—
          Be assured that no partiality for the view taken of the subject will render me incapable of seeing or unwilling to receive any strictures discovering either an error in my premises or a fallacy of deduction—Truth has been my object, & I have endeavoured to make right reason my guid—Whether approbatory or not any suggestions will be received with as an act of Friendship ever to be acknowledged—
          After appologising for this liberty of adress I bid you an affectionate adieu as a greatful son would a beneficient Father, though unknown to him, with the unfeigned wish that the sun of your life which has shown with so much lustre in the great volumes of Science may continue without a cloud to darken his desk until about to leave the horizon of time, & then to set full orbed—Could I by any devout wish of my soul cause him to run back upon the dial of your life with what chearfulness & rapture would I not secure his immediate beams to future ages—but man is borne once to die, & may your death be a sweet transition to a blessed immortality—Bound togather by the common ties of humanity, & united in the same destinyI am respectfully your
          very Obt H Servt James Fishback
        